 



Exhibit 10.16
Newell Rubbermaid Inc.
2007 Supplemental Transition Bonus Plan
1. Name
     Newell Rubbermaid Inc. 2007 Supplemental Transition Bonus Plan
2. Effective Date
     February 6, 2007
3. Purpose
     To provide a supplemental cash bonus, in addition to the payouts under the
Bonus Plan, in order to compensate participating key employees for a temporary
reduction of their overall target compensation as a result of the reduction of
the percentage of salary payable under the Bonus Plan for meeting performance
goals at the target level.
4. Definitions

  (a)   The term “Company” means Newell Rubbermaid Inc. and its subsidiaries.  
  (b)   The term “Board” means the Board of Directors of Newell Rubbermaid Inc.
    (c)   The term “Bonus Plan” means the Newell Rubbermaid Management Inc. Cash
Bonus Plan, or, in the case of any Participant domiciled outside of the United
States, the applicable local cash bonus plan in which such individual
participates.     (d)   The term “Plan Year” means the calendar year 2007.    
(e)   The term “Committee” means the Organizational Development & Compensation
Committee of the Board.     (f)   The term “Participant” means (i) any active
“regular” key employee of the Company at the level of Director (Level 6) or
above, domiciled in the United States, who was employed by the Company on or
prior to December 31, 2005, or (ii) any active “regular” key employee of the
Company at the level of Director (Level 6) or above, domiciled outside of the
United States, who was employed by the Company on or prior to December 31, 2006;
provided, however, that (i) the Company’s Chief Executive Officer shall not be a
Participant for purposes of this Transition Plan, and (ii) no employee who
received a restricted stock award under the Company’s 2003 Stock Plan in
February 2005 under the methodology set forth in the Company’s Long-Term
Incentive Plan, as the same was then in effect, shall be a Participant for
purposes of this Transition Plan.     (g)   The term “Payout Percentage” shall
mean the percentage, not to exceed 100%, of the target cash bonus earned by the
Participant under the Bonus Plan for the Plan Year.

 



--------------------------------------------------------------------------------



 



  (h)   The term “Salary” means a Participant’s base annual salary earned during
the Plan Year while a Participant, exclusive of commissions and bonuses.     (i)
  The term “Target Award” shall mean an amount calculated by multiplying the
Participant’s Salary earned during the Plan Year by the percentage of the
Participant’s Salary indicated as the target bonus payout in Section 6 of this
Transition Plan; provided that transfer of employment to a different position
within the Company may result in adjustment of the percentage of the
Participant’s Salary used to determine the Target Award, in the discretion of
the Vice President – Chief Human Resources Officer.     (j)   The term
“Transition Plan” shall mean this Newell Rubbermaid Inc. 2007 Supplemental
Transition Bonus Plan.

4. Annual Incentive Awards
     At the end of the Plan Year, the incentive compensation to be awarded to
each Participant under this Transition Plan shall be equal to the Payout
Percentage for such Participant multiplied by the Target Award for such
Participant.
5. Bonus Plan Awards
     A Participant domiciled in the United States will be eligible to receive a
target bonus payout (as a percentage of Salary) equal to the following, based
upon such Participant’s applicable classification under the Bonus Plan as of
December 31, 2005: A/B (35.5%); A/C (25.0%); A (22.5%); B/C (15%). A Participant
domiciled outside of the United States will be eligible to receive a target
bonus payout (as a percentage of salary) that equals the reduction in such
Participant’s target bonus payout (as a percentage of salary) under the Bonus
Plan from its 2006 level to its 2007 level, as determined by the Company’s
management. The maximum bonus payout percentage for incentive awards to any
Participant under the Transition Plan shall be equal to the target bonus payout
percentage for such Participant. In no event shall any employee receive an
incentive award under the Plan that, when added to any incentive award received
by such employee under the Bonus Plan, exceeds $2,900,000 for any calendar year.
6. Plan Limitations
     Notwithstanding anything herein to the contrary, for Transition Plan
purposes, no award will be made to a Participant whose employment terminated
during the Plan Year unless the termination was due to retirement, disability,
death or any other cause approved by the Committee.
7. Payment of Incentive Awards
     A Participant’s award under the Plan shall be paid in cash to the
Participant, or his/her beneficiary or beneficiaries in the event of his/her
death, prior to March 15 of the calendar year immediately following the Plan
Year, unless he/she elects to have a part or all of the award deferred as
provided in Section 9 below.
8. Deferral of Awards
     In lieu of receiving an award as provided in Section 8 above, a Participant
who is eligible for participation in the Newell Rubbermaid Inc. 2002 Deferred
Compensation Plan may elect to defer all or part of his/her incentive award in
accordance with the terms of such Deferred Compensation Plan.

 



--------------------------------------------------------------------------------



 



9. Management Rights
     Corporate Management or, in the case of any Participant that reports
directly to the Chief Executive Officer, the Board reserves the right to cancel
eligibility of a bonus participant at any time and refuse or reduce bonus
payment for any reason.
10. Amendments
     The Board may either modify or eliminate the Plan if in its judgment such
modification or elimination does not materially or adversely affect the best
interests of the Company or of the stockholders; provided, that such
modification or elimination shall not affect the obligation of the Company to
pay any incentive compensation after it has been earned.
11. Employment Rights
     Nothing contained in the Plan shall be construed as conferring a right upon
any employee to be continued in the employment of the Company.
13. Retirement Plans
     Notwithstanding anything else set forth herein or in any other retirement
or other compensatory benefit plan, agreement or arrangement established by the
Company, no bonus payment received under this Transition Plan shall be deemed to
be bonus or otherwise included in “annual compensation” or “Final Average Pay”
for purposes of calculating or determining a Participant’s benefits under the
Newell Rubbermaid Supplemental Executive Retirement Plan, or included in the
annual compensation of a Participant for purposes of determining any Company
contribution to the SERP Cash Sub-Account of such Participant under the Newell
Rubbermaid Inc. 2002 Deferred Compensation Plan.

 